Citation Nr: 1809051	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  07-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a back injury with degenerative changes of the lumbar spine prior to December 23, 2008, and in excess of 20 percent thereafter.
 
2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with degenerative joint disease.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease.
  
4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent for gastritis. 

6.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, February 2009, and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a November 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  

In February 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), sitting at the RO, on the issues of entitlement to increased ratings for lumbar spine, cervical spine, and right and left knee disabilities, and entitlement to service connection for prostate cancer, as well as other issues not on appeal at this time.  That VLJ has since left the Board, and in accordance with VA regulations, the Veteran was advised that he was entitled to another hearing, if he so chose.  38 U.S.C. § 7107; 38 C.F.R. §§ 19.3, 20.707.  The Veteran declined the offer in August 2017.
In May 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned VLJ on the issue of entitlement to an increased rating for gastritis and another issue no longer on appeal.  A transcript of both hearings is of record.

In a June 2014 decision, the Board, in pertinent part, denied the issues of entitlement to increased ratings for cervical spine and right and left knee disabilities and entitlement to service connection for prostate cancer.  In an October 2015 Order, in response to a September 2015 Joint Motion for Partial Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court) remanded that portion of the Board's June 2014 decision for action in accordance with the Joint Motion.

In February 2016, the Board vacated the portion of the June 2014 decision that denied the Veteran's claims of entitlement to increased ratings for cervical spine and right and left knee disabilities and entitlement to service connection for prostate cancer.  The Board remanded those issues in accordance with the Joint Motion, as well as the claim for increased ratings for a back disability.  

In October 2016, the appeal of all issues, including the increased rating claim for gastritis, was remanded to the RO for further development and action in accordance with due process.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The issues of entitlement to increased ratings for lumbar spine, cervical spine, and right and left knee disabilities are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Gastritis is manifested by mild gastritis with bloating, belching, abdominal discomfort, and gnawing or burning pain.

2.  Prostate cancer was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for gastritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2017).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include available post-service VA and private treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claims.


II. General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Analysis

The Veteran's service-connected gastritis is rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307, which provides a 10 percent rating for symptomatic chronic hypertrophic gastritis with small nodular lesions.  A 30 percent rating is assigned when the gastritis is chronic with multiple small eroded or ulcerated areas.  A 60 percent rating is assigned when the gastritis is chronic with severe hemorrhages or large ulcerated or eroded areas. 

Relevant evidence includes VA treatment notes and the reports of VA examinations dated in August 2010, December 2016 and March 2017.  VA medical records show that an EGD performed in October 2007 was normal.  VA treatment notes in 2008 reveal complaints of reflux symptoms for which the Veteran was taking omeprazole.

A June 2010 EGD revealed mild gastritis.  The August 2010 VA examiner documented gnawing or burning pain daily or more often, lasting between one and two hours, and both before and after eating and at night.  The treatment was antacids.  

February 2014 VA treatment reveals complaints of chronic bloating and belching since the military and worse since 2011.  He had been instructed in August 2013 to reduce and then stop his twice daily treatment for reflux due to the absence of symptoms.  The February 2014 note documents no complaints of epigastric fullness, regurgitation, or heartburn, but shows that the daily reflex medication were restarted due to prior hemorrhagic gastritis and current prescription of indomethacin and reported bloating sensation due to gastric acid secretions.     

VA treatment notes dated in December 2016 reveal complaints of daily gastrointestinal symptoms of bloating, belching, and lower abdominal pain, relieved with defecation.  Active problems included gastroesophageal reflux and abdominal bloating.  

At the December 2016 VA examination, the Veteran reported worsening symptoms over the last four to five years, which he treats with prescription Protonix twice daily.  He indicated that he has constant belching and bloating with constant discomfort across the lower abdomen.  The Veteran also reported symptoms of esophageal disability, such as gastroesophageal reflux disease (GERD), including reflux and nausea.  The examiner noted that a July 2016 EGD was normal without signs of gastritis.  

The March 2017 VA examiner observed that the Veteran was taking pantoprazole for esophageal acid reflux disease.  The examiner stated that nothing had changed with regard to the Veteran's gastritis symptoms since the December 2016 VA examination.  

Initially, the Board observes that some of the Veteran's symptoms, including reflux and nausea have been associated with the Veteran's GERD.  However, for other symptoms, such as belching and bloating, it is not clear that they are associated with the service-connected gastritis or the nonservice-connected GERD.  Therefore, with the exception of the nausea and reflux, the Board finds that the Veteran's gastrointestinal symptoms are a result of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

Therefore, upon review of the record, the Board determines that an initial rating in excess of 10 percent for gastritis is not warranted.  The Board finds that the 10 percent rating currently assigned to the Veteran's gastritis contemplates his gastrointestinal symptoms of bloating, belching, abdominal discomfort, and gnawing or burning pain.  A rating in excess of 10 percent requires that the gastritis be symptomatic with multiple ulcerated erosions.  None of the VA examiners or gastroenterologists of record have found symptoms that suggest or that they reflects ulcerated erosions to warrant a rating in excess of 10 percent for gastritis.  In fact, the June 2010 EGD revealed mild gastritis, but all other EGD studies during the appeal period have been consistently.   Therefore, the Board determines that a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's gastritis.  The claim is denied. 

IV. Service Connection 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran's service treatment records confirm in-service treatment for various genitourinary complaints, including non-specific urethritis, probable congestive prostatitis, groin pain, trouble voiding, burning urination, urinary infection, scrotum pain, and testicular pain.  An August 1976 note indicates that the Veteran had either prostatitis or epididymitis.  The Veteran underwent genitourinary diagnostic testing in June 1984 and December 1989, and the results were within normal limits.  The May 1994 separation examination indicates that the Veteran's genitourinary system was normal.

After service, the Veteran was afforded a VA examination in October 1994, and he denied any genitourinary complaints at that time.  The Veteran had no significant genitourinary complaints until an elevated prostate-specific antigen (PSA) was found in 2006, followed by a diagnosis of prostate cancer.  The Veteran underwent prostate surgery in September 2006.

The Veteran was afforded a VA examination in August 2010 to ascertain whether his prostate cancer was related to his in-service genitourinary complaints.  The examiner noted that the first PSA check was performed after service in 2003, and the result was 2.31.  In 2004, the Veteran's PSA climbed to 4 and by 2006 his PSA reached 5.6.  No PSA testing was conducted during his military service.  There is also no other evidence of prostate cancer having been present in the military.  For these reasons, the examiner found an opinion regarding etiology would require resorting to mere speculation.  

When concluding that a diagnosis or etiology opinion cannot be reached without resort to speculation, "the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the examiner indicated that the lack of PSA tests and biopsies in service prevented the examiner from determining that prostate cancer was present in service without resorting to mere speculation.  However, the examiner did not address the Veteran's various genitourinary complaints in service and whether the prostate cancer was present or associated with those complaints, regardless of there being definitive test results demonstrating the cancer.  Therefore, the opinion was inadequate. 
  
Consequently, the Board requested another VA opinion in the October 2016 remand.  The opinion was received in March 2017.  Upon review of the record and examination of the Veteran, the physician opined that the Veteran's prostate cancer was less likely as not incurred or caused by an in-service injury, event, or injury.  The examiner noted that not only was the Veteran's prostate cancer first diagnosed many years after service, but stated that had the cancer been present in service, it would have likely been metastatic before 2006.  The examiner also stated that epididymitis and prostatitis as diagnosed in service are not causative of prostate cancer.  

The Veteran offered testimony in February 2010 in support of the theory that his prostate cancer is related to military service because there were no preventive measures taken to determine if the Veteran had an enlarged prostate or another prostate disability in service.  In February 2010, a statement from Dr. TRL indicates that, given his background, the Veteran was at significant risk for developing prostate cancer and so should have had PSA tests while still in service.  Dr. TRL reports that, while the Veteran's cancer has been cured, the odds for the cure would have been better if the diagnosis had been made earlier.  However, neither the Veteran nor Dr. TRL establishes how the lack of PSA testing or other preventive or diagnostic measures in service resulted in the Veteran's developing prostate cancer over 10 years after discharge.  Dr. TRL suggests that testing in service would have led to earlier detection, but the Veteran's post-service medical findings establish that the Veteran did not have prostate cancer to detect in service.  Further, there is nothing that suggests that the Veteran has suffered a disability that would not have otherwise occurred, as a result of any military-associated delay in treatment for his prostate cancer.   

The Veteran's prostate cancer was first diagnosed over a decade after service; therefore, service connection on a presumptive basis is not warranted.  Moreover, based on the above discussion, the Board determines that a preponderance of the evidence is against the finding that the Veteran's prostate cancer is causally or etiologically a result of his military service on a direct basis.  Therefore, service connection for prostate cancer is denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for gastritis is denied.

Entitlement to service connection for prostate cancer is denied.  


REMAND

The September 2015 Joint Motion found that the Board improperly relied on the VA examinations of record, in particular noting that neurological symptoms and headaches that could be related to the Veteran's service-connected neck or lumbar spine disabilities.  The neck, spine, and bilateral knee issues were remanded in February 2016 to schedule VA examinations, but the examinations were not performed prior to the return of the appeal to the Board.  Moreover, while these issues were in remand status, the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), holding that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the October 2016 remand again ordered that VA examinations be scheduled and added that the examinations must address the criteria dictated by Correia. 

VA examinations were completed in August 2017, but, regrettably, the reports did not fully address the Correia criteria.  Moreover, since that time the Court has issued another decision that impacts this case, specifically with regard to flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  The Court found that an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, when discussing flare-ups, the examiner appears to have employed a speculative opinion with a generic rationale, effectively using the speculative opinion as a "mantra that short circuits the careful consideration" that the Veteran's individual disabilities deserve.  See Jones, 23 Vet. App. at 389 (2010).  

In other words, the examiner failed to state what information and evidence was considered, and to explain why such evidence does not permit the examiner to offer an estimation of the functional loss during flare-ups in this case.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his back, neck, and right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares-in degrees of motion lost, if possible.  If the examiner is unable to conduct any needed testing or concludes that testing is not necessary, the examiner should clearly explain why that is so.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


